NO. 07-10-0230-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                      JUNE 28, 2010


                       DAVID EUGENE HAMILTON, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


           FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                  NO. 11,394; HONORABLE DAN MIKE BIRD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                       ORDER OF ABATEMENT AND REMAND



       Appellant, David Eugene Hamilton, appeals his conviction and sentence. The

clerk’s record has not been filed but as required by Rule of Appellate Procedure 25.2(e)

the clerk of the trial court has forwarded a copy of appellant’s notice of appeal and

certification of right of appeal to the clerk of this court. The certification form, although

signed by the judge of the trial court on June 17, 2010, was not signed by appellant or

his counsel.
       Effective September 1, 2007, Rule of Appellate Procedure 25.2(d) was amended

to require certifications executed after the effective date to be signed by the appellant

and a copy served on him. Tex. R. App. P. 25.2(d); Mason v. State, No. 07-07-0383-

CR, 2008 Tex. App. Lexis 3956 (Tex.App.Amarillo May 29, 2008) (per curiam order, not

designated for publication). Consequently, we abate the appeal and remand the cause

to the 46th District Court of Wilbarger County for further proceedings. On remand, the

trial court shall utilize whatever means it finds necessary to secure and file with this

court a certificate of right to appeal that complies with Rule 25.2(d). Tex. R. App. P.

25.2(d).


       If necessary, the trial court shall execute findings of fact, conclusions of law, and

any necessary orders it may enter regarding the aforementioned issues and cause its

findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.

Any hearing of the matter shall be stenographically recorded and the transcription

included in a supplemental reporter’s record. The trial court shall file the supplemental

clerk’s record and the supplemental reporter’s record, if any, with the clerk of this court

by July 26, 2010.1


       It is so ordered.

                                                 Per Curiam

Do not publish.


       1
         On the certification form delivered to the clerk of this court, the trial court
indicated appellant entered a plea bargain, has no right of appeal, and has waived the
right of appeal. At this stage, we express no opinion on the effect these findings may
have on appellant’s right of appeal.
                                            2